DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments in the Request for Continued Examination, filed October 15, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 102 – Anticipation 
Maintained Rejection
1) Claim(s) 1 and 4-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mello et al. (US 2013/0078197) as evidenced by Prencipe et al. (US 2009/0202454). 
Mello et al. disclose therapeutic oral compositions. The compositions comprise an arginine in free or salt form (paragraph 0024).  Anti-bacterials include zinc citrate and zinc oxide and the anti-bacterials may be used in mixtures (paragraph 0035). Zinc salts comprise 0.1 to 1% by weight of the compositions (paragraph 0037). Arginine comprises 0.1 to 20 wt% of the total composition, for example 0.4% to 2.5% (paragraph 
The claims read on prophylaxis which indicates that the person does not have the condition. Therefore Mello et al. anticipate the claims. 

Response to Arguments
The Examiner submits that the claims read on preventive care. Therefore one would reasonably conclude that the compositions of Mello comprising arginine and zinc would protect against the conditions of the instant claims because arginine is known to be effective against Streptococcus gordonii as evidenced by Prencipe et al. (US 

New Rejection
Claim(s) 1, 4-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prencipe et al. (US 2009/0202454).
Prencipe et al. disclose oral care compositions comprising and effective amount of a basic amino acid in free or salt form together with and antibacterial agent. The amino acid includes arginine (paragraph 0029) and the antibacterial agent includes zinc salts.  Zinc salts include zinc citrate (paragraph 0026).  Arginine in the mouth may be utilized by certain dental plaque bacterial strains such as S. sanguis, S. gordonii, S. parasanguis, S. rattus, S. milleri, S. anginosus, S. faecalis, A. naesludii, A. odonolyticus, L. cellobiosus, L. brevis, L. fermentum, P. gingivalis, and T. denticola for their survival (paragraph 0032). Good oral health is associated with systemic health, including cardiovascular health. The compositions and methods of the invention provide particular benefits because basic amino acids, especially arginine, are sources of nitrogen which 
In regard to the other diseases such as endocarditis, the claims recite prophylactic treatment which is protective treatment. Therefore the subject does not necessarily have the disease. Therefore administering the compositions of Prencipe et al. would “protect” a subject from endocarditis or one of the other diseases/disorders recited by the instant claims.
Prencipe et al. anticipate the instant claims.

Claim Rejections - 35 USC § 103 (New Rejection)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mello et al. (US 2013/0078197) in view of Prencipe et al. (US 2009/0202454).
Mello et al. is discussed above and differ from the instant claims insofar as they do not specifically disclose the recited method. 
Prencipe et al is discussed above and disclose that arginine in the mouth may be utilized by certain dental plaque bacterial strains such as S. sanguis, S. gordonii, S. parasanguis, S. rattus, S. milleri, S. anginosus, S. faecalis, A. naesludii, A. odonolyticus, L. cellobiosus, L. brevis, L. fermentum, P. gingivalis, and T. denticola for their survival (paragraph 0032). Good oral health is associated with systemic health, including 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the compositions of Mello et al. to treat systemic conditions including cardiovascular because compositions comprising arginine are disclosed to treat cardiovascular health and it is disclosed that a combination of arginine and an antibacterial such as a zinc salt may be used to treat biofilm, Streptococcus gordonii and systemic conditions as disclosed by Prencipe et al. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have administered the compositions of Prencipe et al. twice daily because this frequency of administration is effective for treating conditions of the oral cavity. 

Obvious-Type Double Patenting 
Maintained Rejections

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both recite oral compositions comprising a zinc salt and an arginine. The claims differ insofar as the instant claims recite mols/g whereas the copending claims recite percentages. However the claims encompass the same amounts. Therefore the instant claims are obvious over the copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
See Examiner’s response above in regard to Applicant’s arguments. Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 


2) Claims 1 and 4-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 19-25 of copending Application No. 15/106,279 (reference application). The rejection is maintained. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both recite oral 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
See Examiner’s response above in regard to Applicant’s arguments. Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 


3) Claims 1 and 4-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,744,077. The rejection is maintained. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they recite oral compositions comprising a combination of an amino acid, zinc oxide and zinc citrate. The instant claims differ from the patented claims insofar as they only recite a method whereas the patented claims recite a method and composition. It would have been 

Response to Arguments
See Examiner’s response above in regard to Applicant’s arguments. Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

New Rejection
1) Claims 1 and 4-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 and 48 of copending Application No. 12/058,209 (reference application) in view of Mello et al. (US 2013/0078197). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both recite oral compositions comprising a zinc salt and an arginine. The claims differ insofar as the instant claims recite zinc salt and an amino acid in the independent claim whereas the copending claims other components used in toothpaste such as phosphates and surfactants. However the claims encompass the same amounts. 
Mello et al. disclose oral compositions. The compositions may comprise betaine surfactants (paragraph), arginine, zinc salts, and pyrophosphate with a pH ranging from 2 to 10 (paragraph 0055).
prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art to have added phosphates and betaine surfactant to the compositions used in the method of the instant claims because they are suitable for use in oral care compositions comprising arginine and zinc. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Claims 1 and 4-12 are rejected.
No claims allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612